Aviation Upgrade Technologies, Inc. 14785 Omicron Drive, Suite 104 San Antonio, TX 78245 September 14, 2007 AS FILED ON EDGAR AND VIA REGULAR U.S. MAIL Division of Corporation Finance Securities and Exchange Commission 100 F Street N.E. Washington, D.C. 20549 Mail Stop 3561 Attn:Beverly A. Singleton Re: Aviation Upgrade Technologies, Inc., a Nevada corporation Supplemental response letter dated August 10, 2007 regarding the Form 10-KSB for the year ended December 31, 2006 File 0-28347 Dear Ms. Singleton: On behalf of Aviation Upgrade Technologies, Inc., a Nevada corporation (“Company”), please be informed that the undersigned has received and read your letter dated August 27, 2007, regarding the Company’s proposed responses to your letter dated July 3, 2007 with regard to the proposed amendments to the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006 previously filed with the Securities and Exchange Commission (the “Commission”), and the Company’s Quarterly Report on Form 10-QSB for the period ended March 31, 2007. The Company acknowledges herewith, that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Securities and Exchange Commission September 14, 2007 Page 2 of 2 Of course, if you should require any additional information or clarification, please do not hesitate to contact the undersigned at the telephone number given above. Your assistance in this matter is greatly appreciated.Thank you. Sincerely, /s/Alexander L. Weis Alexander L. Weis, President Aviation Upgrade Technologies, Inc.
